DETAILED ACTION
The applicant’s amendment filed on February 05, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Gerald Stevens in response filed on 02/05/2021.

The application has been amended as follows:

Referring to claim 3, 5-, 8-17, 19-22, rejoin or add 3, 5-, 8-17, 19-22.

Allowable Subject Matter
Claims 2-22 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on February 05, 2021, and upon conclusion of a 

Referring to claims 2-22, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 2; the limitations “ a surface side ground conductor that is provided in contact with the stacked body, and is overlapped with the first ground conductor, the second ground conductor, the first signal line, and the second signal line when viewed in a stacking direction in which the plurality of insulating base material layers are stacked; the first ground conductor is provided on the first face, and is overlapped with the first signal line when viewed in the stacking direction; the second ground conductor is provided on second face, and is overlapped with the second signal line when viewed in the stacking direction; the surface side ground conductor is located closer to the first surface than to the first face; wherein the third ground conductor is provided on a third face different from the second face and is disposed so as to face the first ground conductor across the first signal line with respect to the stacking direction; the fourth ground conductor is provided on a fourth face different from the first face, and is disposed so as to face the second ground conductor across the second signal line with respect to the stacking direction” in combination with other claimed limitation of base claim 2 has not been disclosed by prior art of record, taken alone or in combination.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN T SAWYER/Primary Examiner, Art Unit 2847